Citation Nr: 0914459	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as the result of exposure to ionizing radiation.  

2.  Entitlement to service connection for arthritis of the 
left hand claimed as the result of exposure to ionizing 
radiation. 

3.  Entitlement to service connection for glaucoma of the 
left eye claimed as the result of exposure to ionizing 
radiation. 



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in June 2007.  

The issue of service connection for prostate cancer is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify the Veteran if further action is required on 
his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.   The Veteran is not shown to have manifested complaints 
or findings of arthritis of the left hand or glaucoma in 
service or for many years thereafter.  

3.  The currently demonstrated arthritis of the left hand and 
glaucoma are not shown to be due to ionizing radiation 
exposure or another event or incident of the Veteran's period 
of active service.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by arthritis of the 
left hand is not due to disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
ionizing radiation exposure in service.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(d), 3.311 (2008).  

2.  The Veteran's disability manifested by glaucoma of the 
left eye is not due to disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to be due to 
ionizing radiation exposure in service.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(d), 3.311 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2004, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the August 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The February 2004 letter and a July 2004 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2004 and July 2004 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the February 2004 and July 
2004 letters advised the Veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in a March 2006 
letter.   The Board's decision below denies service 
connection for the claimed disabilities, so no degree of 
disability or effective date will be assigned.  Therefore, 
there is accordingly no possibility of prejudice to the 
Veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

In reference to the claim of service connection for prostate 
cancer, an opinion from the Chief Public Health and 
Environmental Hazards Officer  was obtained in August 2005.  

The Board notes that there are no VA examinations or opinions 
for the issues of arthritis of the left hand or glaucoma of 
the left eye due to ionizing radiation exposure.  The Board 
notes that under the recently published version of 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case, an examination is not required 
since the evidence of records fails to suggest that the 
development of arthritis of the left hand or glaucoma of the 
left eye may be related to the Veteran's period of military 
service or any possible ionizing radiation exposure therein. 
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a).  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, a task that "includes the difficult burden of tracing 
causation to a condition or event during service," Combee v. 
Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in § 
3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim.  

The term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation-risk activity" has been specifically defined as: 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; (3) internment as 
a prisoner of war of Japan during World War II resulting in 
an opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; and (4) certain service on 
the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska.  
See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

The Board notes that the Veteran was exposed to ionizing 
radiation when he was stationed on the USS L.Y. Spear AS-36.  
His DD 1141, Record of Occupational Exposure to Ionizing 
Radiation, is of record.  It was also noted that the Veteran 
had no previous exposure to ionizing radiation.  


Service connection for arthritis of the left hand and 
glaucoma of the left eye 

The Veteran asserts that his arthritis of the left hand and 
glaucoma of the left eye as a result of his exposure to 
ionizing radiation during service.  The Board notes that the 
arthritis and glaucoma are not included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.309(d) or  38 C.F.R. 
§ 3.311(b) and therefore, presumptive service connection 
under these provisions is precluded.  

The Veteran has not submitted any competent evidence to show 
that the development of either arthritis of the left hand or 
glaucoma of the left eye could be causally linked to 
radiation exposure during his service.  His service treatment 
record is silent for any in-service treatment or diagnosis of 
arthritis or glaucoma.  These conditions also are not shown 
to have been manifested until many years after service.  

While the Veteran had documented radiation exposure in 
service, there is no basis for relating the claimed 
conditions to any event or incident of his service.  

The Board notes that a Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Therefore, without competent evidence that the Veteran's left 
hand arthritis and glaucoma of the left eye are related to 
service, the claim of service connection must be denied.  

The record shows that the Veteran was not diagnosed with any 
arthritis or glaucoma in service, see Struck v. Brown, 9 Vet. 
App. 145 (1996), and that his arthritis and glaucoma were 
first diagnosed in 2004, approximately 27 years after his 
separation from active duty.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Thus, the service medical records, along with 27 year period 
between service and the first diagnosis of arthritis and 
glaucoma constitute highly probative evidence against the 
Veteran's claim on a direct incurrence basis.  

The Veteran testified that he had limitations in his left 
hand when he used the equipment in the eye clinic where he 
worked.  He also could only focus through the right eye 
because he lost a lot of peripheral vision in his left eye.  
He stated that this was due to the daily in-service radiation 
exposure.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

Given these facts, the Board finds that service connection 
for arthritis of the left hand and glaucoma of the left eye 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for arthritis of the left hand as a result 
of exposure to ionizing radiation is denied.   

Service connection for glaucoma of the left eye as a result 
of exposure to ionizing radiation is denied.  


REMAND

When, as in this case, exposure to radiation has been 
verified, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c); see Wandel v West, 11 Vet. App. 200, 204-
05 (1998).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  

The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in-
service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.  

Although prostate cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), this 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases." Ramey, 120 F.3d 
at 1245.  

An August 2005 Chief Public Health and Environmental Hazards 
Officer stated that based on the Veteran's DD 1141 form and 
the July 1977 letter from the USS L.Y. Spear, it is estimated 
that he was exposed to a dose of ionizing radiation during 
his military service of .622 rem.  She stated that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  

It was also stated the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for prostate cancer.  

The computer software calculated a 99th percentile value for 
the probability of causation of .58%.  

Therefore, in the light of this evidence, it was unlikely 
that the Veteran's adenocarcinoma of the prostate could be 
attributed to exposure to ionizing radiation in service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Therefore, after a careful review of 
the Veteran's claims file the Board finds that the Veteran's 
prostate cancer was not a result of ionizing radiation.  

However, in this case, the Veteran asserts that he was 
exposed to higher levels of radiation in performing his 
duties in the Navy than reflected by the current record.  

At the recent hearing, the Veteran testified about his 
service duties in making repairs to the power plants of 
nuclear submarines and related that he had performed work 
involving exposure to radiation products for longer than the 
period addressed in the report from March 1976 to July 1977.  
He reports being exposed on at least seventy-five occasions 
to "500 milligrams or more on contact with liquid" and then 
having daily exposure of less than "300 milligrams per 
day."  Thus, he asserts that a complete record has not 
gathered for review.  

The Veteran also notes that the receipt of additional written 
material he provided to the DRO at the recent hearing has not 
been acknowledged by VA.  He maintains that he had not been 
provided with a transcript of the hearing as requested.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action 

1.  The RO should take appropriate steps 
to contact the Veteran in order detailed 
information about his exposure to 
radiation while performing duties in 
repairing nuclear power plants.  Based on 
the Veteran's response, the RO should 
undertake all indicated action in order 
to corroborate the nature and extent of 
his claimed exposure.  This should 
include any exposure for the period prior 
to March 1976.  

The Veteran should be informed that he 
may submit evidence to support his claim.  
He should be asked to again submit the 
information that he had provided at the 
recent hearing.  The should provide him 
with a transcript of that proceeding in 
June 2007.  

2.  The RO then should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed prostate cancer.  The 
claims folder should be made available to 
the examiner for review in connection 
with evaluation.  The examiner should 
elicit and record a full clinical history 
referable to the prostate cancer, as well 
as detailed information about the nature 
and extent of the Veteran's radiation 
exposure during service.  

3.  Following completion of all indicated 
development, the RO should review the 
Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


